 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH ALAN SIERRA,                                No. 2:17-cv-2611 KJM AC P
12                        Plaintiff,
13            v.                                          ORDER
14    CDCR DIRECTOR, et al.,
15                        Defendant.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On February 10, 2020, the court received plaintiff’s motion for reconsideration of the

21   District Judge’s order, filed January 15, 2020, which denied plaintiff’s various motions for

22   injunctive relief. ECF No. 74. Local Rule 230(j) requires that a motion for reconsideration state

23   “what new or different facts or circumstances are claimed to exist which did not exist or were not

24   shown upon such prior motion, or what other grounds exist for the motion; and . . . why the facts

25   or circumstances were not shown at the time of the prior motion.” L.R. 230(j)(3)-(4). The

26   motion fails to identify any new or different fact or circumstances and simply asks for

27   reconsideration of the order with citation to the motion for reconsideration of the Magistrate

28   /////
                                                          1
 1   Judge’s December 12, 2019 order, which does not provide any new or different facts or
 2   circumstances. ECF No. 74.
 3          The court has also received plaintiff’s motion for reconsideration of the Magistrate
 4   Judge’s order, filed December 12, 2019. ECF No. 75. Local Rule 303(f) provides that a
 5   magistrate judge’s orders shall be upheld unless “clearly erroneous or contrary to law.” The court
 6   has reviewed the motion for reconsideration and finds that the Magistrate Judge’s December 12,
 7   2019 order is not clearly erroneous or contrary to law.
 8          Accordingly, IT IS HEREBY ORDERED that:
 9          1. The motion for reconsideration of the undersigned’s January 15, 2020 order, ECF
10   No. 74, is denied.
11          2. The motion for reconsideration of the Magistrate Judge’s December 12, 2019 order,
12   ECF No. 75, is granted and the December 12, 2019 order is affirmed.
13   DATED: March 5, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
